 GOFFSTOWN TRUCK CENT
ER, INC
. 157 Goffstown Truck Center, Inc. 
and
 Chauffeurs, Tea
m-sters, and Helpers Local 633, a/w International 
Brotherhood of Teamsters
.  Case 1
ŒRCŒ22272 November 1
8, 2010
 DECISION AND DIRECTIO
N OF THIRD ELECTION
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
PEARCE
 The Na
tional Labor Rel
ations Board, by a three
-member panel, has considered an obje
ction to a rerun 
election held on October 23, 2009, and the hearing o
f-ficer
™s report recommending disposition of it.  The ele
c-tion was conducted pursuant to a 
Decision and Direction 
of Second Election.
1  
The tally of ballots shows 23 for 
and 20 against the Petitioner, with 2 challenged ballots, 

an insufficient number to affect the r
esults
. The Board has reviewed the record in light of the e
x-ceptions and briefs, and has adopted the hearing officer
™s 
findings and recommendations
2 only to the extent co
n-sistent with this Decision and Direction of Third Ele
c-tion.
 The hearing officer recommended
 overruling the E
m-ployer
™s objection alleging that the Petitioner
™s organi
z-er, Robin Loder, visited employees at their homes and 

represented that she was acting with the author
ization of 
the NLRB to ascertain how they would vote.  Contrary to 
the hearing o
fficer, and for the reasons set forth below, 
we find merit in the Employer
™s objection and shall d
i-rect a third election.  
 Facts
 A second election was d
irected in a unit of school
 bus 
drivers at the Employer
™s Lo
ndonderry, New Hampshire 
faci
lity.  In the 
weeks leading up to the second election, 
Union 
Organizer Loder visited the E
mployer
™s school 
bus drivers at their homes, as she had prior to the first 
ele
ction.  
 1 On July 21, 2009, the two sitting members of the Board issued a 
Decision and Direction of Second Ele
ction, which is reported at 354 
NLRB 
359 (2009)
. On June 17, 2010, the United States Supreme Court 
issued its decision in 
New Process 
Steel, L.P. v. NLRB
, 130 S.Ct. 2635, 
holding that under Sec
. 3(b) of the Act, in order to exercise the delega
t-ed a
uthority of the Board, a delegee group of at least three members 
must be maintained. In light of 
New Process Steel
, the Board has, sua 
sponte,
 decided to reconsider the post
election represent
ation issues that 
were addressed in the prior decision.  The Board has r
eviewed the 
record in light of the exceptions and briefs, and has adopted the hearing 
officer
™s findings and recommendations to the ext
ent and for the re
a-sons stated in the July 21, 2009 Decision and Direction of Second Ele
c-tion, which is incorporated herein by re
ference.  
 2 In the absence of exceptions, we adopt pro forma the hearing o
f-ficer
™s recommendation to overrule the Employer
™s Obj
ection
 2, alle
g-
ing that the Union created the impression of su
rveillance.
 In one such visit, on October 2, 2009,
3 Loder met e
m-ployee Rebecca Binder.  Binder reco
gnized
 Loder from a 
campaign visit before the first election.  Loder told Bin
d-er that she was there 
ﬁon behalf of the NLRB
ﬂ to dete
r-mine how employees were voting, because 
ﬁthey
ﬂ were 
trying to determine whether to go forward with the ele
c-tion, and whether there
 was enough interest in union re
p-resentation.  Loder then asked Binder how she was going 
to vote.  Binder told Loder that she planned to vote 
against union representation and briefly explained her 
reasons.  The conversation ended shortly thereafter.  
 Duri
ng the week of October 12, Loder visited emplo
y-ee Crystal Ashman at Ashman
™s res
idence.  When Loder 
introduced herself, Ashman responded that she knew 
who Loder was, as she recognized Loder from the U
n-ion
™s previous campaign.  Loder stated that she was the
re 
ﬁon behalf of the National Labor R
elations Board and 
Teamsters 633
ﬂ regarding the upcoming election, and 
asked if Ashman would tell her how she was going to 
vote.  When Ashman stated that it was none of Loder
™s 
business, Loder responded that the NLRB an
d the Tea
m-sters wanted to know.  As
hman restated that it was none 
of Loder
™s business, told Loder to leave her property, and 
shut the front door.  
 The 
Hearing 
Officer
™s Report
 The hearing officer recommended overruling the ele
c-tion objection.  The hearing
 officer reasoned that Loder
™s 
misstatements were, at most, 
ﬁa misre
presentation of 
Board processes or actions
ﬂ and, as such, should be co
n-sidered in a manner similar to other campaign misstat
e-ments that have been found not objectionable.
  In su
p-port, the 
hearing officer relied on 
Riveredge Hospital
, 264 NLRB 1094 (1982)
 (union
™s leaflet erroneously sta
t-ing that the government issued a complaint against e
m-ployer not
 objectio
nable), and 
TEG/LVI Environmental 
Service
s, 326 NLRB 1469 (1998)
 (union
™s flyers sta
ting 
that the Board wants the workers to have a union not 

objectionabl
e).  The hearing officer co
nsidered Loder
™s 
statements to be 
ﬁeven more innocuous
ﬂ than the me
s-
sages found not objectionable in 
TEG/LVI
 and 
Rive
redge 
Hospital
, because those messages i
mplied that the NLRB 
favored one election outcome over another.  The hea
ring 
officer therefore concluded that Loder
™s stat
ements were 
not a basis for se
tting aside the election. 
 Contrary to the hearing officer, we find that Loder
™s 
statements compromised the integrity of the election pr
o-cess and therefore constitute objection
able conduct wa
r-ranting se
tting aside the election.
 3 All dates are in 2009, unless otherwise indicated.
 356 NLRB No. 33
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 158 Anal
ysis
 At the outset, we find that 
Riveredge Hospital 
and 
TEG/LVI
, relied on by the hearing officer, are not appl
i-cable to Loder
™s conduct, as those cases do not concern 
statements pu
rporting to come fr
om the Board.  Rather, 
the prior decisions hold that a 
ﬁparty
™s misrepresent
ation 
of the Board
™s action
ﬂ should be treated similarly to ot
h-er campaign misrepresent
ations which, under the Board
™s Midland
 doctrine,
4 are not o
bjectionable.  The Board 
reasoned
 in those cases that when a mi
sstatement about 
the Board
™s processes or neutrality comes from a party to 
the election, employees will understand it to be election 
propaganda, and the 
ﬁBoard
™s actions speak for the
m-selves, and will show up any misrepresenta
tion for what 
it is.
ﬂ  Riveredge
, supra at 1095; 
TEG/LVI
, supra at 1469. 
 Unlike the communications in 
Riveredge
 and 
TEG/LVI
, Loder
™s conduct involved more than a mi
s-
statement of the Board
™s processes.  It also i
ncluded a 
misstatement about her authority, 
as she purported to 
speak 
ﬁon behalf of the NLRB
ﬂ in eliciting information 
about how the employees intended to vote.  In other 
words, she expressly stated that her question to the voter 
was from and on behalf of the National Labor Relations 

Board.  By purp
orting to act on behalf of the Board, 

Loder made it difficult for the 
ﬁBoard
™s actions [to] 
speak for the
mselves.
ﬂ  Further, the message Loder conveyed, at least in the 
conversation with Ashman, was that the Board was not 
entirely ne
utral, but was working 
with the Union in the 
election process.
5 Clearly, a misstatement about the 
Board
™s processes and/or its neutrality carries far more 
weight if the statement purports to be from the Board 
itself rather than from a party to the election. 
 By misrepresenting t
hat she was acting on behalf of 
the Board, Loder
™s conduct impl
icated concerns similar 
to those presented when a party to an election distributes 
an altered sample ballot with the Board
™s official di
s-
claimer language d
eleted.  Like Loder
™s statements here,
 an altered ballot falsely purports to convey a message 
from the Board itself, sugges
ting a lack of neutrality.  
 4 Midland National Life Insurance Co.
, 263 NLRB 127 (1982)
 (hol
ding that the Board would no longer set aside an election on the
 basis of a party
™s misleading statements during the election ca
mpaign).
 5 We thus disagree with the hearing officer
™s concl
usion that Loder
™s stat
ements were 
ﬁinnocuous
ﬂ with regard to the message about the 
Board
™s neutrality. 
 We thus find 
Ryder Memorial Hospital
, 351 NLRB 
214 (2007), instructive.  There, the Board addressed the 
message conveyed by the distribution o
f altered sample 
ballots.  The Board r
evised the disclaimer language it 
requires on such ballots to (a) more clearly explain the 

Board
™s neu
trality in the election process
 and (b) di
s-claim any i
nvolvement on the part of the Board in the 
alteration of any s
ample ballot. In addition, the Board 
held that the distribution of an altered sample ballot with 
the disclaimer language deleted would thereafter be 
treated as per se objectionable rather than examined on a 

case
-by-case basis to determine whether the pa
rticular 
alteration would have a tendency to mislead voters about 
the Board
™s neutrality.  
Ryder
, supra at
 216 fn. 13.  
 Here, Loder
™s statements effectively conveyed the 
same kind of message the Board was so concerned about 

in 
Ryder
Ši.e., that 
the Board
 was 
infor
ming employees 
that it was not entirely neutral in the election process.  

Loder donned a false cloak of Board authority when as
k-ing employees to reveal how they intended to vote.  By 
purporting to speak for the Board in this manner, Loder
™s 
communicat
ion went beyond the realm of typical ca
m-paign propaganda which employees are 
ﬁcapable of re
c-ognizing . . . for what it is.
ﬂ Midland
, supra at 132.  I
n-deed, her comments violated the fundamental policy u
n-derlying 
Ryder
: that any communication pu
rporting to 
come from the Board 
ﬁeffectively preclude any reason
a-ble inference that the Board favors or endorses any 
choice in the election.
ﬂ Ryder
, supra at 216.
6  Loder
™s comments, at a minimum, did not preclude such an infe
r-ence
.7 We find that Loder
™s comments were
 made to a suff
i-cient number of employees (two) to r
equire setting aside 
the election here given the three
-vote margin of the U
n-ion
™s victory.  
 For all of those reasons, we sustain the Employer
™s o
b-jection to the election, and shall direct that a new elec
tion 
be held.    
 6 The Board takes a similar
 approach to communications actually 
coming from its agents.  See, e.g., 
Glacier Packing Co.
, 210 NLRB 
571, 573 (1974) (setting aside an election because a Board agent
™s conduct reasonably suggested that the Board opposed the e
mployer).  
 7 We note that Lo
der
™s questions alone, had she not misrepr
esented 
on whose behalf she was asking them, would not have been objection
a-ble.  See 
Plant City Welding 
& Tank Co
., 119 NLRB 131, 133
Œ134 
(1957)
.                                                                                                                        